DETAILED ACTION
1. 	This Office Action is in response to communication filed on 09/13/2021.
2.	Claims 1, 2, 4, 7-9, 11, 14 and 15 are currently amended and claims 16 and 17 are newly added by Applicant.
3.	Rejections under 35 USC 101 for claims 1-15 are withdrawn in view of the amendments and arguments presented by the Applicant’s Arguments/Remarks on pages 9-13.
4. 	Rejections under 35 USC 103 for claims 1-15 are withdrawn in view of the amendments and arguments presented by the applicant, specifically, arguments presented on pages 13-15 of the Arguments/Remarks, directed towards arguments regarding references Hoffmann, Suzanne and Biswas.
5.	Claims 1-17 are allowed.

Notice of Pre-AIA  or AIA  Status
6.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
7.	Claims 1-17 are allowable.
The following is an examiner’s statement of reasons for allowance: Claims 1-17 are considered allowable since when reading the claims in light of the specification, none of the references of record, alone or in combination, disclose or suggest the combination of limitations specified in the independent claims, specifically “generate, for each of a plurality of execution patterns of the application program, a second formula for acquiring the power consumption and the operating frequency from the power cap by executing the multiple regression analysis using the collected data; acquire a plurality of performance values of the application program corresponding to a first power restriction by using the first formula and the second formula, each of the plurality of performance values corresponding to one of the plurality of execution patterns; output data including the specified execution pattern such that the specified execution pattern is distinguishable from another execution patterns;” in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1, 7, and 8 of the instant application (as supported in specification e.g. at least the original claims and Figure 9, 13, 14 and 17). 

Prior Art of Record
8.	The Prior art of reference Hoffmann et al. disclosed “An information processing apparatus coupled to a computing system that includes a plurality of computing apparatuses, the information processing apparatus comprising: a memory; and a processor coupled to the memory and configured to: collect for each of a plurality of combinations of a power restriction that includes an upper limit of power consumption of a computing apparatus of the plurality of computing apparatuses and an execution pattern of an application program to be executed in the computing system, data acquired by executing the application program; generate, for each of a plurality of execution patterns of the application program, a performance model indicating … a 
	The Prior art of reference Suzanne disclosed “a formula for acquiring a performance value ….”
	The prior art made of record and not relied upon is considered pertinent to
Applicant's disclosure. Kodama et al. (Pub. No. US2017/0220092A1) disclosed “an information processing system that includes a plurality of information processing apparatuses such as servers, power consumption values are managed for each information processing apparatus or each rack in which information processing apparatuses are mounted, to keep the total power consumption value of the information processing apparatuses from exceeding a limit. When assigning virtual machines to a plurality of servers, a control apparatus controls the assignment of the virtual machines to the servers in accordance with a solution to an integer linear programming problem that minimizes a power consumption value for each rack in which servers are mounted.”
	None of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “generate, for each of a plurality of execution patterns of the application program, a second formula for acquiring the power consumption and the operating frequency from the power cap by executing the multiple regression analysis using the collected data; acquire a plurality of performance values of the application program corresponding to a first power restriction by using the first formula and the second formula, each of the plurality of performance values corresponding to one of the plurality of execution patterns; output data including the specified execution pattern such that the specified execution pattern is distinguishable from another execution patterns;” in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1, 7 and 8 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
	
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is
(571)272-8161. The examiner can normally be reached on Monday to Friday from 9:00 a.m. to 6:00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The 
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal.
Should you have questions about access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.

/NUPUR DEBNATH/Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148